                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,
                                                        Civil Action No. 16-CV-9517(LAK)
                          Plaintiffs,

         v.

  LESTER EBER; ALEXBAY, LLC f/k/a                       NOTICE OF SECOND MOTION TO
  LESTER EBER, LLC; CANANDAIGUA                         COMPEL THE EBER DEFENDANTS
  NATIONAL BANK & TRUST COMPANY;                        TO PROVIDE DISCOVERY
                                                        IMPROPERLY WITHHELD ON
  ESTATE OF ELLIOTT W. GUMAER, JR.;
                                                        PRIVILEGE GROUNDS
  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; and
  WENDY EBER,

                          Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Memorandum, Plaintiffs, Daniel
Kleeberg, Lisa Stein, and Audrey Hays, move this Court for an order compelling Defendants
Lester Eber; Alexbay, LLC; Eber Bros. & Co., Inc.; Eber Bros. Wine and Liquor
Corporation; Eber Bros. Wine & Liquor Metro, Inc.; Eber-Connecticut, LLC; and
Wendy Eber (together, the “Eber Defendants”) to provide discovery, including documents
and interrogatory responses, currently being withheld as allegedly privileged.

Dated: October 23, 2018

                                             /s Brian C. Brook                   .
                                             Brian C. Brook (BB 1980)
                                             CLINTON BROOK & PEED
                                             100 Church Street,
                                             Telephone: (212) 257-2334
                                             Facsimile: (646) 257-2887
                                             Brian@clintonbrook.com
                                             Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                             and Audrey Hays
